THE THIRTEENTH COURT OF APPEALS

                                    13-16-00652-CV


                       XL Insurance Company of New York, Inc.
                                         v.
                                     Juan Lucio


                                 On Appeal from the
                 County Court at Law No 2 of Cameron County, Texas
                         Trial Cause No. 2015-CCL-00430


                                      JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be affirmed in part and reversed

in part, and the case should be remanded to the trial court. The Court orders the

judgment of the trial court AFFIRMED IN PART and REVERSED IN PART, and the

case is REMANDED WITH INSTRUCTIONS as provided for in the Court’s opinion.

Costs of the appeal are adjudged against appellant, XL Insurance Company of New

York, Inc.

       We further order this decision certified below for observance.

May 24, 2018